ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2015-12-16_JUD_01_ME_02_FR.txt.                                                                                            746




                         OPINION INDIVIDUELLE DE M. LE JUGE OWADA

                 [Traduction]

                    1. J’ai voté en faveur des conclusions auxquelles est parvenue la Cour
                 dans le dispositif du présent arrêt, puisque je ne m’y oppose pas à propre-
                 ment parler. J’estime cependant que certains aspects précis du raisonne-
                 ment (ratio decidendi) qui les sous-tend n’ont pas été développés avec
                 suffisamment de clarté dans les motifs de l’arrêt. C’est pourquoi je joins
                 l’exposé de mon opinion individuelle, afin d’exprimer mes vues sur la
                 manière dont ces points sont traités dans la motivation. (Il va sans dire
                 que je n’entends pas reformuler l’arrêt à ma façon, mais souhaite seule-
                 ment expliquer ma perception en ce qui concerne certaines des questions
                 abordées.)



                      I. La question de la souveraineté sur le territoire litigieux

                    2. A mon avis, la souveraineté sur le « territoire litigieux » constitue la
                 question centrale du différend porté devant la Cour par le Costa Rica en
                 2010, relativement à certaines activités menées par les autorités nicara-
                 guayennes. Dans le présent arrêt, même si la Cour a eu raison de conclure
                 que les textes à retenir sur ce point étaient le traité de 1858, la sen-
                 tence Cleveland de 1888 et la sentence Alexander de 1897, les rapports
                 logiques existant entre eux ne me semblent pas suffisamment exposés.
                 Ainsi, sur la question de la souveraineté territoriale, préalable à toute
                 décision sur les allégations concrètes de violation formulées par le deman-
                 deur contre le défendeur, l’arrêt se borne à conclure qu’« il découle des
                 articles II et VI [du traité de 1858], lus conjointement, que, pour que la
                 rive droite d’un chenal du fleuve constitue la frontière, ce chenal doit être
                 navigable et offrir un « débouché en mer pour le commerce » » (arrêt,
                 par. 76).


                    3. Au moment d’entreprendre l’analyse de ces documents, toutefois, la
                 Cour aurait dû selon moi partir du principe que c’est avant tout l’inter-
                 prétation du traité de 1858 qui est déterminante en l’espèce, puis aborder
                 les textes applicables suivant un ordre logique, en fonction du rôle spéci-
                 fique et du contexte de chacun, à commencer par le traité de 1858, pour
                 passer ensuite à la sentence Cleveland, laquelle était censée donner une
                 interprétation autorisée du traité, et enfin aux sentences Alexander, pro-
                 noncées dans le cadre de l’exécution du mandat confié au général Alexan-
                 der de procéder à la démarcation de la frontière et de mettre en œuvre la

                                                                                            85




5 Ord 1088.indb 167                                                                               19/10/16 12:01

                certaines activités et construction d’une route (op. ind. owada)  
                                                                                 747

                 sentence Cleveland. A mon sens, s’agissant de la souveraineté sur le terri-
                 toire litigieux, la question principale à trancher n’est donc pas celle de
                 l’emplacement géographique du « premier chenal rencontré » dont il est
                 question dans la première sentence Alexander, parmi les différents cours
                 d’eau qui ont pu sillonner (ou sillonnent actuellement) la zone humide du
                 territoire litigieux, comme certains conseils ont voulu le faire croire à la
                 Cour. J’estime que la mission qui incombe à la Cour est plutôt de
                 reprendre la démarche interprétative initialement suivie par le géné-
                 ral Alexander dans le cadre du mandat qui lui avait été confié par la
                 convention Pacheco‑Matus de 1896 de procéder à « la démarcation de la
                 ligne frontière » sur la base du traité de 1858 et de la sentence rendue en
                 1888 par le président Cleveland, lequel avait été chargé, entre autres, de
                 trancher « tous les … points d’interprétation douteuse que l’une ou l’autre
                 des parties aura[it] pu relever dans le traité [de 1858] » et de donner ainsi
                 une interprétation autorisée de celui‑ci. Dans ces conditions, la tâche de
                 la Cour ne saurait consister à suivre littéralement la ligne précisée dans la
                 première sentence Alexander de 1897, d’autant plus que le général Alexan-
                 der avait déjà dû faire face à la difficulté d’analyser l’interprétation don-
                 née au traité de 1858 par la sentence Cleveland en tenant compte de
                 l’évolution de la géographie de la région au cours des trente années écou-
                 lées entre‑temps. Pour trancher la question de la souveraineté sur le terri-
                 toire litigieux, la Cour devait remonter aux mêmes sources de droit (soit
                 la frontière politique établie par le traité de 1858) et suivre le même rai-
                 sonnement que le général Alexander lorsqu’il a mis en œuvre la sen-
                 tence Cleveland de 1888, laquelle, même après trente ans, faisait autorité
                 quant à l’interprétation du traité de 1858 et au tracé de la frontière pres-
                 crite par celui‑ci.
                    4. C’est à mon avis ce raisonnement que le général Alexander a appli-
                 qué dans sa première sentence, en date du 30 septembre 1897, lorsqu’il a
                 examiné la question de savoir comment l’extrémité naturelle du fleuve
                 San Juan (laquelle correspondait au « promontoire droit de l’embouchure
                 du port »), définie par le traité de 1858, pouvait être reliée au San Juan
                 proprement dit en suivant ce qui était alors la rive droite du fleuve. Dès
                 l’époque de la première sentence Alexander, le seul moyen de déterminer
                 quel était le cours d’eau navigable (par opposition à tout autre cours
                 d’eau) qui joignait cette « extrémité naturelle » du fleuve San Juan au
                 cours inférieur de celui‑ci consistait à longer la lagune de Harbor Head
                 jusqu’à atteindre le San Juan proprement dit. Si l’on transpose ce raison-
                 nement dans le contexte actuel, la délimitation résultant de la démarche
                 suivie par le général Alexander, plutôt que la ligne frontière dont ce der-
                 nier a effectivement réalisé la démarcation sur le terrain, conduit sans
                 équivoque à la conclusion que le territoire litigieux relève de la souverai-
                 neté du Costa Rica.
                    5. Soit dit en passant, pour bien comprendre le tracé prescrit par la
                 première sentence Alexander, il convient de garder à l’esprit que le géné-
                 ral Alexander a employé le terme « premier chenal rencontré » (les italiques
                 sont de moi) et non « premier caño rencontré ». (Dans le domaine de la

                                                                                           86




5 Ord 1088.indb 169                                                                              19/10/16 12:01

                certaines activités et construction d’une route (op. ind. owada)  
                                                                                 748

                 géographie, le terme anglais « channel » est ainsi défini par l’Oxford English
                 Dictionary : « cours d’eau (relativement) étroit, mais plus large qu’un
                 simple détroit, reliant deux étendues plus vastes, généralement des mers ».
                 Cette définition paraît juste pour déterminer ce que le général Alexander
                 avait à l’esprit, à supposer que la première sentence Alexander ait été ini-
                 tialement rédigée en anglais.) Quoi qu’il en soit, il ne semble faire aucun
                 doute que le général Alexander en est venu à la conclusion que ce « che-
                 nal » était à retenir pour établir la frontière délimitée par le traité de 1858
                 suivant l’interprétation donnée à celui‑ci par la sentence Cleveland, et ce,
                 non pas parce qu’il s’agissait du premier cours d’eau qu’il avait croisé en
                 longeant la lagune de Harbor Head, mais parce qu’il a agi en partant du
                 principe que ce « premier chenal » était l’un des segments du principal
                 cours d’eau reliant le San Juan proprement dit au point de départ de la
                 frontière, lequel se trouvait à l’embouchure du fleuve. Autrement dit, le
                 général Alexander s’est efforcé d’observer fidèlement les prescriptions de
                 l’article II du traité de 1858, ainsi libellé :
                         « La limite entre les deux républiques, à partir de la mer du Nord,
                      partira de l’extrémité de Punta de Castilla, à l’embouchure du fleuve
                      San Juan de Nicaragua, puis suivra la rive droite de ce fleuve jusqu’à
                      un point distant de trois milles anglais de Castillo Viejo… » (Les ita-
                      liques sont de moi.)
                    6. La troisième sentence prononcée par le général Alexander est aussi
                 révélatrice du raisonnement suivi par ce dernier, en ce qu’elle confirme
                 explicitement que l’emplacement de la frontière ne saurait changer que
                 par suite de la « modification des rives ou des chenaux … d’une manière
                 qui sera déterminée au cas par cas selon les règles du droit international
                 applicables » (troisième sentence Alexander, RSA, vol. XXVIII, p. 230 ;
                 les italiques sont de moi), et non pas simplement en fonction de tout cours
                 d’eau susceptible de permettre l’écoulement des eaux entre le San Juan
                 proprement dit et la lagune de Harbor Head.
                    7. Autrement dit, si l’on transpose le libellé des sentences Alexander et
                 le raisonnement qui les sous-tend dans le contexte géographique actuel de
                 la région, il ne fait aucun doute que la conclusion à laquelle est parvenue
                 la Cour dans le présent arrêt s’impose sans la moindre équivoque au
                 regard de la première sentence Alexander en ce qui concerne la question
                 de la souveraineté sur le territoire litigieux. La tâche qui incombe à la
                 Cour se résume donc à appliquer le raisonnement suivi par le géné-
                 ral Alexander dans sa première sentence, d’une manière à la fois géné-
                 rique sur le plan géographique et non spécifique sur le plan géodésique, à
                 la frontière délimitée par le traité de 1858 afin de se prononcer sur la
                 question de la souveraineté sur le territoire litigieux. Il lui suffit pour cela
                 de partir de l’« extrémité naturelle » du San Juan inférieur, définie dans le
                 traité de 1858, suivant l’interprétation donnée à celui‑ci par la sen-
                 tence Cleveland et mise en œuvre par les sentences Alexander. Ainsi que
                 le général Alexander l’a établi dans sa première sentence, cette « extrémité
                 naturelle » correspond à « l’extrémité nord‑ouest de ce qui paraît être la

                                                                                              87




5 Ord 1088.indb 171                                                                                 19/10/16 12:01

                certaines activités et construction d’une route (op. ind. owada)  
                                                                                 749

                 terre ferme, sur la rive est de la lagune de Harbor Head » (première sen-
                 tence Alexander, RSA, vol. XXVIII, p. 220). Une fois défini le point ter-
                 minal de la frontière, la souveraineté sur le territoire litigieux est
                 déterminée par la ligne frontière longeant la rive droite du fleuve. Bien
                 entendu, le lien fluvial joignant la lagune de Harbor Head au San Juan
                 lui-même n’existe plus de nos jours. Dans ces conditions, la seule façon
                 logique de tracer la ligne frontière pour relier au fleuve San Juan ce qui
                 correspondait au « promontoire droit de l’embouchure du port » consiste
                 à longer la lagune de Harbor Head jusqu’à atteindre le cours actuel du
                 San Juan proprement dit. Dès qu’elle rencontre la rive droite du fleuve, la
                 ligne doit bifurquer vers l’amont comme le prescrit le traité de 1858.
                    8. Il convient d’ajouter que, en l’espèce, les Parties ont également sou-
                 mis à la Cour différents moyens, invoquant notamment des effectivités, et
                 produit une gamme d’éléments de preuve comprenant cartes, déclarations
                 de témoins sous serment et exposés d’experts concernant la morphologie
                 fluviale et d’autres aspects de la géographie du territoire litigieux, et se
                 rapportant tous à la question de savoir s’il a existé ou s’il existe actuelle-
                 ment des chenaux navigables traversant le territoire litigieux. Dans le pré-
                 sent arrêt, la Cour analyse la valeur probante de l’ensemble de ces
                 éléments dans le contexte de la question de la souveraineté territoriale,
                 mais en vient à la conclusion que cette valeur probante n’est pas détermi-
                 nante à cet égard. J’estime pour ma part que, de tous ces nombreux élé-
                 ments de preuve, très peu sont pertinents ou concluants en ce qui concerne
                 la souveraineté sur le territoire litigieux, dans la mesure où l’élément
                 ­principal reste la teneur du traité de 1858, suivant l’interprétation que lui
                  a donnée la sentence Cleveland et qu’ont mise en œuvre les sentences
                  Alexander.


                        II. Les conséquences en droit de la décision de la Cour
                        concernant la souveraineté sur le territoire litigieux

                    9. A mon avis, la présente affaire se distingue fondamentalement des
                 différends territoriaux normalement soumis au jugement de la Cour inter-
                 nationale de Justice. Généralement, un tel différend n’est porté devant la
                 Cour qu’après que les parties ont tenté un échange de vues afin de définir
                 les différences qui opposent leurs positions respectives et à la suite d’un
                 processus de négociation en vue d’un règlement pacifique. Or, en l’espèce,
                 le différend résulte essentiellement d’un acte unilatéral ayant pris la forme
                 d’une incursion physique de la part d’un Etat sur le territoire qu’un autre
                 Etat possède depuis de nombreuses années. C’est ainsi que se définit la
                 nature du différend au regard tant du libellé de l’arrêt lui-même (arrêt,
                 par. 67-69 et point 2 du paragraphe 229) que de la conclusion selon
                 laquelle le Nicaragua a violé l’ordonnance rendue par la Cour le
                 8 mars 2011, notamment en établissant une présence militaire sur le terri-
                 toire litigieux (ibid., point 3 du paragraphe 229). Quel qu’ait été le fonde-
                 ment des prétentions du défendeur sur ce territoire, une telle incursion

                                                                                            88




5 Ord 1088.indb 173                                                                               19/10/16 12:01

                certaines activités et construction d’une route (op. ind. owada)  
                                                                                 750

                 unilatérale de sa part ne saurait être considérée comme une violation for-
                 tuite de la souveraineté territoriale de l’autre Etat en cause.


                    10. Devant cette réalité incontestable, la Cour aurait selon moi été fon-
                 dée à considérer les agissements du Nicaragua comme un fait internatio-
                 nalement illicite pur et simple, susceptible de constituer un emploi illicite
                 de la force au sens du paragraphe 4 de l’article 2 de la Charte des
                 Nations Unies. Un acte de cette nature emporte généralement l’obligation
                 de prendre des mesures de redressement et de réparation allant au‑delà de
                 la simple restitutio in integrum du statu quo ante.

                   11. J’ai souscrit à la décision de la Cour de considérer qu’une incursion
                 avait eu lieu, mais de ne pas poursuivre sa démarche quant aux consé-
                 quences que pourrait avoir en droit la conclusion selon laquelle, « en creu-
                 sant trois caños et en établissant une présence militaire sur le territoire
                 costa-ricien, le Nicaragua a violé la souveraineté territoriale du Costa
                 Rica » (arrêt, point 2 du paragraphe 229 ; voir aussi le point 3 du même
                 paragraphe). Cela dit, j’estime qu’il aurait été préférable que la Cour aille
                 plus loin en déclarant que les faits internationalement illicites imputables
                 aux autorités nicaraguayennes constituent un emploi illicite de la force au
                 sens du paragraphe 4 de l’article 2 de la Charte des Nations Unies.

                   12. La Cour n’a pas voulu s’engager dans cette voie, se bornant à la
                 constatation factuelle de l’incursion mentionnée ci‑dessus, sans examiner
                 plus avant les conséquences qui auraient pu en découler sur le plan juri-
                 dique. Dans ce contexte, elle paraît assez malvenue de se réclamer, pour
                 justifier cette position, de l’arrêt qu’elle a rendu en 2002 dans l’affaire
                 Cameroun c. Nigéria et dans lequel elle a conclu que,
                      « du fait même du présent arrêt et de l’évacuation du territoire came-
                      rounais occupé par le Nigéria, le préjudice subi par le Cameroun en
                      raison de l’occupation de son territoire aura en tout état de cause été
                      suffisamment pris en compte. La Cour ne recherchera donc pas si et
                      dans quelle mesure la responsabilité du Nigéria est engagée à l’égard
                      du Cameroun du fait de cette occupation. » (Frontière terrestre et
                      maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Gui‑
                      née équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 452,
                      par. 319.)
                 A mon avis, la référence faite dans le présent arrêt à l’affaire Cameroun
                 c. Nigéria pourrait prêter à confusion et il y a lieu de faire clairement la
                 distinction entre l’espèce et cette affaire, fondamentalement différente, où
                 le litige n’était pas dû au fait d’une partie visant à modifier la situation
                 existante par des moyens unilatéraux. Selon moi, l’arrêt aurait dû adopter
                 une position plus rigoureuse sur la qualification d’une incursion aussi
                 manifeste et ses conséquences en droit.


                                                                                           89




5 Ord 1088.indb 175                                                                              19/10/16 12:01

                certaines activités et construction d’une route (op. ind. owada)  
                                                                                 751

                      III. La nature de l’obligation d’effectuer une évaluation
                                   de l’impact sur l’environnement

                    13. Dans leurs écritures et leurs plaidoiries, les Parties ont toutes deux
                 invoqué l’obligation, en droit international général, de ne pas causer de
                 dommages transfrontières importants. L’existence d’une telle obligation a
                 d’ailleurs été confirmée dans certains arrêts antérieurs de la Cour, notam-
                 ment en l’affaire relative à des Usines de pâte à papier sur le fleuve Uru‑
                 guay (Argentine c. Uruguay) (arrêt, C.I.J. Recueil 2010 (I), p. 55‑56,
                 par. 101).
                    14. Dans le cadre de l’exécution de l’obligation de diligence qu’impose
                 le droit international de l’environnement, la réalisation d’une évaluation
                 de l’impact environnemental devient un élément essentiel pour déterminer
                 si telle ou telle activité est susceptible de causer des dommages transfron-
                 tières importants. Cette obligation tient une place prépondérante dans les
                 deux instances jointes en l’espèce, chacune des Parties ayant respective-
                 ment invoqué contre l’autre la question de l’évaluation de l’impact sur
                 l’environnement. Dans ce contexte, elles ont toutes deux semblé se récla-
                 mer du dictum énoncé par la Cour dans l’arrêt rendu en l’affaire relative
                 à des Usines de pâte à papier.
                    15. Dans cet arrêt, la Cour disait considérer que l’évaluation de l’im-
                 pact sur l’environnement était une « pratique acceptée si largement par les
                 Etats ces dernières années que l’on p[ouvai]t désormais considérer qu’[elle
                 constituait], en droit international général, une obligation » (ibid., p. 83,
                 par. 204).
                    16. Il convient de lire ce dictum en regard de la conclusion émise par le
                 Tribunal international du droit de la mer, qui, dans l’avis consultatif qu’il
                 a donné en 2011 en l’affaire des Responsabilités et obligations des Etats qui
                 patronnent des personnes et des entités dans le cadre d’activités menées dans
                 la Zone, paraît être allé encore plus loin en déclarant que l’évaluation de
                 l’impact environnemental constituait en soi « une obligation générale en
                 vertu du droit international coutumier ». Plus précisément, il s’est exprimé
                 ainsi : « Il convient toutefois de souligner que l’obligation de procéder à
                 une évaluation de l’impact potentiel sur l’environnement constitue égale-
                 ment une obligation directe en vertu de la Convention [CNUDM] et une
                 obligation générale en vertu du droit international coutumier. » (Responsabi‑
                 lités et obligations des Etats qui patronnent des personnes et des entités dans
                 le cadre d’activités menées dans la Zone, avis consultatif, 1er février 2011,
                 TIDM Recueil 2011, p. 50, par. 145 ; les italiques sont de moi.)
                    17. Par comparaison, le raisonnement suivi par la Cour dans son
                 arrêt en l’affaire relative à des Usines de pâte à papier semble procéder
                 d’une conception plus nuancée de cette obligation, lorsqu’il délimite
                 comme il suit la portée et la teneur de l’évaluation de l’impact sur l’envi-
                 ronnement :
                      « le droit international général ne [précise pas] la portée et le contenu
                      des évaluations de l’impact sur l’environnement… Dès lors, la Cour

                                                                                             90




5 Ord 1088.indb 177                                                                                19/10/16 12:01

                certaines activités et construction d’une route (op. ind. owada)  
                                                                                 752

                      estime qu’il revient à chaque Etat de déterminer, dans le cadre de sa
                      législation nationale ou du processus d’autorisation du projet, la
                      teneur exacte de l’évaluation de l’impact sur l’environnement requise
                      dans chaque cas en prenant en compte la nature et l’ampleur du pro-
                      jet en cause et son impact négatif probable sur l’environnement, ainsi
                      que la nécessité d’exercer, lorsqu’il procède à une telle évaluation,
                      toute la diligence requise. » (Usines de pâte à papier sur le fleuve Uru‑
                      guay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 83,
                      par. 205 ; les italiques sont de moi.)
                 La Cour a par ailleurs souligné le caractère continu du processus d’éva-
                 luation de l’impact sur l’environnement, selon le cas :
                         « [U]ne évaluation de l’impact sur l’environnement doit être réali-
                      sée avant la mise en œuvre du projet. En outre, une fois les opéra-
                      tions commencées, une surveillance continue des effets dudit projet
                      sur l’environnement sera mise en place, qui se poursuivra au besoin
                      pendant toute la durée de vie du projet. » (Ibid., p. 84, par. 205.)
                    18. Les propos tenus dans l’arrêt qu’elle a rendu en l’affaire relative à
                 des Usines de pâte à papier donnent à penser que, dans le passage cité au
                 paragraphe 15 ­ci-dessus, la Cour souhaitait souligner l’importance cru-
                 ciale de cet élément dans le cadre du processus global que constitue l’exé-
                 cution de l’obligation de diligence. En bref, la réalisation d’une évaluation
                 de l’impact sur l’environnement est un élément constitutif essentiel du
                 processus qui traduit l’obligation internationale qu’ont les Etats d’agir
                 avec la diligence requise pour prévenir ou atténuer les dommages trans-
                 frontières importants, et non une obligation distincte ayant une existence
                 autonome en droit international général. Cette obligation d’agir de
                 manière à éviter l’exercice d’activités susceptibles de porter préjudice à
                 l’environnement est bien établie en droit international de l’environne-
                 ment. Dans le cadre de ce processus global, l’évaluation de l’impact envi-
                 ronnemental joue un rôle important, voire crucial, pour garantir que
                 l’Etat en cause agit avec la diligence requise par le droit international
                 général de l’environnement. Il y a par ailleurs lieu de faire remarquer que,
                 dans l’affaire relative à des Usines de pâte à papier, il n’était pas nécessaire
                 pour la Cour de consacrer l’évaluation de l’impact environnemental en
                 tant qu’obligation générale en droit international de l’environnement ou
                 d’en définir les limites en droit international coutumier, dans la mesure où
                 cette affaire mettait en jeu l’interprétation du statut de 1975, lequel avait
                 valeur de lex specialis en l’espèce.
                    19. Dans ce contexte, on peut dire selon moi que, dans le présent arrêt,
                 la Cour a conservé cette position équilibrée lorsqu’elle s’est exprimée
                 ainsi :
                         « [A]fin de s’acquitter de l’obligation qui lui incombe de faire
                      preuve de la diligence requise en vue de prévenir les dommages envi-
                      ronnementaux transfrontières importants, un Etat doit, avant d’en-
                      treprendre une activité pouvant avoir un impact préjudiciable sur

                                                                                              91




5 Ord 1088.indb 179                                                                                 19/10/16 12:01

                certaines activités et construction d’une route (op. ind. owada)  
                                                                                 753

                      l’environnement d’un autre Etat, vérifier s’il existe un risque de dom-
                      mage transfrontière important, ce qui déclencherait l’obligation de
                      réaliser une évaluation de l’impact sur l’environnement.
                          C’est à la lumière des circonstances propres à chaque cas que doit être
                      déterminée la teneur de l’évaluation de l’impact sur l’environnement.
                      �����������������������������������������������������������������������������������������������������������������
                          Si l’évaluation de l’impact sur l’environnement confirme l’existence
                      d’un risque de dommage transfrontière important, l’Etat d’origine
                      est tenu, conformément à son obligation de diligence due, d’informer
                      et de consulter de bonne foi l’Etat susceptible d’être affecté, lorsque
                      cela est nécessaire aux fins de définir les mesures propres à prévenir
                      ou réduire ce risque. » (Arrêt, par. 104.)
                    20. Sur la base de ce raisonnement, la Cour a conclu dans le dispositif
                 de l’arrêt que « le Costa Rica, en omettant d’effectuer une évaluation de
                 l’impact sur l’environnement en ce qui concerne la construction de la
                 route 1856, a violé l’obligation qui lui incombait au titre du droit interna-
                 tional général » (ibid., point 6 du paragraphe 229).
                    21. En somme, l’évaluation de l’impact sur l’environnement, qui revêt
                 avant tout un caractère technique, constitue un moyen d’atteindre l’objec-
                 tif ultime qu’est la prévention des dommages transfrontières, obligation
                 qui s’apparente à celle d’agir avec la diligence requise. En outre, elle pré-
                 sente l’avantage de permettre au public ou à la société civile de participer
                 à la prise des décisions finales concernant les activités susceptibles d’effets
                 importants sur l’environnement. Mais, indépendamment de l’importance
                 qu’elle a pu acquérir en pratique au cours des dernières années, elle
                 demeure essentiellement un moyen parmi d’autres à mettre en œuvre,
                 lorsque les circonstances l’exigent, en vue d’atteindre l’objectif ultime que
                 le droit impose aux Etats dans le domaine environnemental, à savoir
                 l’obligation d’agir avec la diligence requise afin de prévenir tout dommage
                 transfrontière important à la lumière de l’analyse des risques en jeu.
                    22. Le présent arrêt s’inscrit selon moi dans cette ligne de pensée,
                 comme le montrent les passages précités. C’est à la lumière de cette obli-
                 gation de diligence qu’il y a lieu d’examiner les activités auxquelles se livre
                 un Etat dans les circonstances propres à l’affaire, en vérifiant s’il a agi
                 avec la diligence requise au regard d’éléments tels que la prise des mesures
                 nécessaires pour prévenir les dommages transfrontières importants. Tel
                 est le cas en l’espèce pour le Costa Rica en ce qui concerne la construction
                 de la route et pour le Nicaragua relativement à ses opérations de dragage.
                 La réalisation d’une évaluation de l’impact sur l’environnement est un
                 élément important (sans toutefois constituer nécessairement une obliga-
                 tion incontournable en tant que telle) du processus d’exécution, dans
                 chaque cas, de l’obligation d’agir avec la diligence requise afin de prévenir
                 les dommages transfrontières importants.

                                                                                          (Signé) Hisashi Owada.


                                                                                                                                    92




5 Ord 1088.indb 181                                                                                                                        19/10/16 12:01

